Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that there is no evidence to sustain the finding that the employer could have given np medical assistance which would have remedied the condition of claimant’s eye; and, therefore, the Board was not warranted in excusing failure to give written notice on the ground of lack of prejudice based upon such a premise. Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur.